Citation Nr: 1206141	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability, claimed as depression, anxiety, and employment problems; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2011, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before Kathleen K. Gallagher, the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The record reflects that additional VA medical evidence has been associated with the record that has not been reviewed by the RO.  By May 2011, November 2011, and January 2012 statements, the Veteran related that he was waiving the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board observes that the Veteran submitted a release for emergency treatment records from S.F.H. dated in January 2012 for major depression.  The Board concludes that it is not necessary to obtain these records and can proceed with a decision on this matter as these records would be duplicative of evidence currently of record.  The Veteran is requesting medical records for a two day period of emergency treatment.  The severity of the Veteran's psychiatric disability is not at issue.  As will be discussed in the decision, this claim is being denied because there is no persuasive evidence of a nexus between the Veteran's service and a current acquired psychiatric disability.  There is no dispute that he does have a current psychiatric diagnosis.  Thus, these records would be redundant of the evidence of record and it is not necessary to obtain them.

Moreover, it does not appear that the Veteran submitted this release as a request for records pertaining to his claim.  Rather, it was submitted along with a packet of information that pertained to his request that his claim be expedited due to hardship.  (This claim was already advanced on the docket.)  Further, the information includes information related to requests for assistance due to homelessness and assistance in meeting financial obligations.  As such, it appears that this release was submitted as evidence of his inability to pay for his VA medications and services, recall the correct amounts of medication to take, pay his bills, and obtain housing (unless he had assistance).  Accordingly, because the release was not submitted as evidence of a nexus between a psychiatric disability and the Veteran's service; and because it was most likely submitted as evidence indicating that the Veteran should be considered for an advance on the docket due to hardship, it is not necessary to remand to obtain these records as they are not relevant to decide the claim.  38 C.F.R. §§ 3.159(c)(1); 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 2003, the RO denied the claim for service connection for depression, anxiety, and employment problems.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  Some of the evidence received since June 2003 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability. 

3.  An acquired psychiatric disability has not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The June 2003 RO rating decision that denied service connection for depression, anxiety, and emotional problems is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for service connection for acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection is not warranted for an acquired psychiatric disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2009.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in March 2009.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and additional records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, although the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, he reported in April 2010 that he is receiving benefits for his glaucoma and not due to a psychiatric disability.  Therefore, because there is no evidence that the SSA disability records relate to the claim, VA has no duty to obtain them.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

A VA examination with respect to the claim was obtained in December 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board has considered the Veteran's testimony that he wanted "outside help" because it seemed to him as if people who work for the VA more or less protect the VA.  He added that most of the VA psychiatrists he has seen were not helping him in his best interest but were just giving him more medication that was not resolving the issue he has.  However, the Board has no jurisdiction over medical determinations such as determinations of the need for and appropriateness of specific types of medical care and treatment for an individual.  38 C.F.R. § 20.101(b).  Moreover, as to the Veteran's request for an outside or independent medical opinion, the Board finds that the medical opinion that the Board is relying on in this case is well supported by the evidence of record.  Thus, the Board concludes that an additional medical opinion is not warranted in this case before the Board decides this matter.  38 C.F.R. § 20.901(d).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a June 2010 SOC (statement of the case) and an August 2010 SSOC (supplemental statement of the case) which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A June 2003 RO decision denied service connection for depression, anxiety, and employment problems.  The decision stated that the claim was denied because the service treatment records were negative for evidence of treatment of depression and anxiety.  Further, the VAMC medical records were also negative for any confirmed diagnosis of depression or anxiety disorder.  The claim was denied because the condition neither occurred in nor was caused by service.  The Veteran was notified of the denial that same month.  Because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

The Board notes that the Veteran was also denied entitlement to service connection for post traumatic stress disorder (PTSD) in the June 2003 rating decision.  The Veteran had contended that he had PTSD as a result of a racial incident during service.  He appealed that denial to the Board which denied the claim in a January 2008 decision.  The claim was denied because there was no diagnosis of PTSD.  

When the Veteran filed his claim to reopen in January 2009, he stated that he was claiming service connection for depression with anger management issues.  He noted that he had been diagnosed with severe depression and not PTSD due to a racial incident during service.  He has emphasized that he is not claiming PTSD but instead depression/anxiety due to the incident and contends that he was misdiagnosed with PTSD by a VA treatment provider.  

The Board must determine which is the final decision (June 2003 rating decision or January 2008 Board decision) with regard to the issue currently on appeal.  There are two cases that relate to this claim, Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the Federal Circuit discussed when two claims should be considered to have the same factual basis for purposes of 38 U.S.C.A. § 7104(b) and concluded that the factual basis is the Veteran's underlying disease or injury, rather than the symptoms of that disease or injury.  The Federal Circuit elaborated on its prior decision in Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996), and restated the holding that claims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court noted that when a claimant files a claim, the claim should be construed based on the reasonable expectations of the claimant and the evidence developed in processing that claim.  Factors to consider include the claimant's description of the claim, the symptoms the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  Id. at 5.

In applying the cases to the facts in this case, the Board observes that the Veteran initially filed two separate claims in 2003.  In January, he filed a claim for PTSD based on "racial unrest" and in February a claim for depression, anxiety, anger, and employment problems.  He did not elaborate on the cause or onset of his depression, etc., except to say that it began in July 1977.  A claim for PTSD and a separate claim for depression, anxiety, and employment problems were denied in June 2003.  He filed a January 2005 notice of disagreement (NOD) with regard to the denial of PTSD only.  As previously stated, the claim for depression, etc., was denied because the service treatment records were negative for evidence of treatment of depression and anxiety and there was no current confirmed diagnosis of depression or anxiety disorder.  The Board eventually denied the claim for PTSD because there was no diagnosis of PTSD.  There was no discussion as to whether the racial incident stressor was etiologically related to another psychiatric diagnosis.  

The Board concludes that the last final denial with regard to the issue on appeal is the June 2003 rating decision.  The Veteran is now contending that he has a psychiatric disability, which he does not believe is PTSD, as a result of an in-service racial incident.  The in-service incident that the Veteran contends gave rise to his current psychiatric diagnosis was not addressed by the Board in January 2008.  The Board finds that because the Veteran is not competent to identify what, if any, psychiatric disability he has a result of the incident in service, and because the Board only denied the claim in January 2008 on the basis that there was no diagnosis of PTSD, the last final denial is the June 2003 rating decision as that is more favorable to the Veteran.  Additionally, the Board has more broadly construed the claim as one for a psychiatric disability to more accurately encompass the Veteran's contentions.

Turning to whether the claim can be reopened, the Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final June 2003 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the June 2003 decision includes, but is not limited to, VA treatment records, newspaper articles, and statements from the Veteran and his friends and family.  As noted, the Veteran's claim was previously denied in part because there was no showing of a relationship between his service and a diagnosis of a psychiatric disability.  However, a November 2009 VA treatment record states that the Veteran does have depression that may be related to his military experiences.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, the November 2009 record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since June 2003 warrants a reopening of the Veteran's claim of service connection for an acquired psychiatric disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).
New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will now address whether service connection is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disability.  The service treatment records are absent for complaints, treatment, findings, or diagnoses of a psychiatric disability.  There were no findings of a psychiatric disability on his September 1977 separation examination.  Importantly, the Veteran marked "no" on his separation report of medical history when asked if he had depression or excessive worry or nervous trouble of any sort.  Thus, there was no showing of an acquired psychiatric disability during service.

The Veteran contends that after a racial incident during his service, he developed depression.  Specifically, the Veteran testified that he was serving with the Coast Guard near Mississippi in 1977.  After a day's work, the boat docked and the Veteran and a newspaper man who was observing the job of the Coast Guard left the ship to get a beer at a club on shore.  The Veteran testified that the man at the counter would not serve him and used a racial slur.  The Veteran stated that thereafter, his life became a "living hell" on the boat and that he was punished by the commander of the boat for going to get a beer and was given undesirable jobs for two months.  The Veteran asserted that the Coast Guard was embarrassed by the incident and wished to get rid of him because of it.  He added that he was put out of the Coast Guard for no reason.  The Veteran stated that he did not report the abuse he alleges to have received to anyone while in the military.  He asserts that he has had depression since the incident.

The Board observes that there is documentation of a racial incident in the claims file.  A copy of a newspaper article dated in April 1977 reflects that when a newspaper reporter and the Veteran went to a private outing club to get a beer, the manager motioned to the reporter and pointed to the door when the Veteran's back was turned.  The article indicated that the Veteran was not welcome at the club because he was black.  The article does not address the Veteran's treatment by anyone on board the Coast Guard boat following the incident.

Although the Board concedes the occurrence of the racial incident in April 1977, the Board does not find credible the Veteran's assertions that he was treated unfairly as a result of his event.  The service treatment records contain no documentation that the Veteran was given "bad" jobs after the incident or was punished for going to the club.  In this regard, the service personnel records document that the Veteran received several disciplinary actions prior to April 1977.  He received nonjudicial punishments for being absent from his place of duty in November 1975 and December 1975; unlawfully striking a dependent in January 1976; receiving a restriction to the facility in March 1976; malingering while engaged on an assigned work detail in August 1976; and being disrespectful to a superior petty officer in October 1976.  He was counseled about being administratively discharged for inaptitude in March 1976.  Further, the service personnel records contradict his testimony that despite previous disciplinary actions prior to the incident in April 1977, he had gotten his career straightened out.  The Board finds it significant that he received punishment for being absent from his unit in February 1977, two months before the racial incident, and was closely supervised and was considered a candidate for separation due to low semiannual marks and frequent involvement with UCMJ.  

Shortly after the incident, in May 1977, the Veteran received nonjudicial punishments for being absent from his unit without authority and making a statement with the intent to deceive regarding a phone call.  Despite his contentions that he was put out of the service for no reason, records dated in June 1977 reflect that his action for discharge was initiated because of his punishments for Article 15s under the UCMJ, for numerous minor infractions of a disciplinary nature, and for marginal performance and attitude.  In September 1977, he received an honorable discharge due to misconduct.  The Board affords the service treatment records more probative value than the Veteran's recollection of being treated badly and being put out of the service for no reason.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, there is no credible evidence that the Veteran was unfairly treated or punished after the incident in April 1977, nor is there credible evidence that he was discharged from service for no reason or because the Coast Guard was embarrassed by the incident.

The Board also does not find the Veteran's current contentions that he has been depressed since the racial discrimination incident to be credible.  As noted above, the Veteran marked "no" on his separation examination when asked if he had depression.  The record reflects that although the Veteran was treated for alcohol and cocaine abuse in the 1990s, the first indication of a psychiatric disability was in February 2003.  The Veteran testified that although he had symptoms of depression prior to 2003, that is the first time he sought treatment.  However, records dated in 2002 reflect that when he initially sought treatment, it was in connection with substance abuse.  The earliest post-service VA treatment record pertinent to the claim reflects that in December 2002, the Veteran had diagnoses of alcohol dependence, cocaine dependence, and substance induced mood disorder.  In January and March 2003, he was treated for alcohol and cocaine dependence.  A February 2003 record provided an impression of alcohol and cocaine dependence in early remission and dysthymia.  September 2003 records show that he did not meet the PTSD criteria or for an anxiety disorder.  Also in September 2003, VA record notes that the Veteran received a psychiatric evaluation.  He reported being expelled from the eleventh grade for starting a race riot at school and being depressed since 1977.  He had been in rehab in 1997, 1998, and 1999 for alcohol, cocaine, and marijuana abuse.  He was diagnosed with cocaine dependence in early remission, alcohol dependence in early remission, nicotine dependence, rule out (r/o) personality change due to multiple traumatic brain injuries (TBIs), and was given a provisional diagnosis of antisocial personality disorder.  In June 2004 after applying to get PTSD treatment, the Veteran was told after an evaluation that his symptoms were not consistent with PTSD but rather his personality style and possibly personality changes due to TBI.  Thus, the first showing of a psychiatric disability was not until 26 years after his separation from service.  Moreover, the Board does not find his current contentions made approximately 26 years after his separation from service that he has been depressed since 1977 to be credible because they are not consistent with the contemporaneous evidence of record.

Importantly, the Board finds that the most persuasive evidence does not indicate a relationship between the in-service event and any current psychiatric disability that is subject to service connection.  In this regard, the Veteran had a VA examination in December 2009.  The examiner diagnosed mood disorder NOS and prominent paranoid personality disorder features.  The examiner concluded that he would have to rely on mere speculation to make a connection between the Veteran's history of chronic depression and the racial discrimination encountered in 1977 in the Coast Guard and his subsequent discharge.

Before relying on an opinion phrased in terms of speculation, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board concludes that it can rely on this opinion and finds it highly probative.  The examiner considered all of the relevant evidence of record to include the newspaper article, his service personnel records, service treatment records, post-service treatment records, and the Veteran's statements.  The opinion is also well supported by the evidence of record.  Importantly, the examiner referenced the Veteran's contention that his current depression is the result of racial discrimination and the newspaper article that verified he was denied access to the club.  The examiner also noted the Veteran's report that he enjoyed his career in the Coast Guard prior to being sent to Mississippi.  However, the examiner pointed out the records that indicated that the Veteran had a series of disciplinary infractions prior to the racial discrimination incident in Mississippi including sleeping on watch, fighting, and coming in late.  The examiner concluded that based on his military records it was evident that the Veteran exhibited numerous behavioral problems in the Coast Guard prior to 1977.  

The examiner also observed that the Veteran has a significant history of chemical dependence (in remission) and legal problems including incarceration that cannot be excluded from contributing to his chronic depression.  The Veteran reported arrests for DUI, numerous assaults, and knowing and concealing stolen property.  The examiner noted that the Veteran's mental health testing suggests a tendency towards over reporting mental health symptoms and indicates a strong presence of personality disorder likely contributing to his chronic pattern of interpersonal difficulties and harboring grudges in a persistent fashion.  The examiner also observed the lack of in-service findings of depression.  The Board finds it significant that although the opinion uses the word speculation, the examiner is essentially opining that it is not at least as likely as not that there is a connection between the Veteran's depression and his military service.  The Board finds this opinion persuasive as it is based on a thorough review of the claims file, fully considered the Veteran's contentions, pointed out the inconsistencies between the Veteran's current contentions and the service records, and provided a complete rationale for the opinion.  

The Board acknowledges that there are four positive opinions of record but does not find them to be persuasive.  In November 2009, a VA examiner diagnosed depressive disorder NOS, impulse control disorder NOS, and cocaine and alcohol dependence in full remission.  He recorded the Veteran's contention that he has been depressed for many years since he left the military in 1978.  The examiner opined that his chronic depression may be related to his military experience.
In August 2010, a VA examiner evaluated the Veteran for a mental health assessment.  The Veteran reported that he was doing very well during his 18 months stationed in Japan and that his problems began when he was reassigned to Mississippi.  The Veteran reported no disciplinary incidents until the racial incidence in 1977 and that he was treated badly after the article came out.  The Veteran reported no depression prior to entering the Coast Guard and that he has been depressed since his discharge.  The examiner diagnosed mood disorder NOS, impulse control disorder, and alcohol abuse as well as past Axis II diagnosis of personality disorder.  The examiner opined that based on the Veteran's reported Coast Guard history, it appears that his depression has a casual relationship to his service.  

In October 2011, the examiner provided an assessment of depressive disorder NOS, impulse control disorder NOS, psychotic disorder NOS, history of noncompliance with treatment, alcohol dependence, and cocaine dependence in full remission.  The examiner opined that his depression was service connected since it started when he was in the military and the experiences that he had while he was in the military contributed to his depression.

In January 2012, a VA psychologist stated that the Veteran's current depression is causally connected to his service in the Coast Guard.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  

In this regard, the Board does not find the August 2010 opinion to be probative because it is based on an inaccurate history.  The Veteran's reports that he was doing well in the service prior to April 1977 and had received no disciplinary infractions are directly contradicted by his service personnel records, as noted above.  Similarly, the Board has determined that there is no credible evidence that the Veteran was treated badly after the incident and discharged for no reason.  Thus, because this opinion is based on an inaccurate factually history which the Board has discounted, the Board affords it little persuasive value.  The Board is not bound to accept medical opinions that are based on history provided by a veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  

The Board does not find the November 2009, October 2011, and January 2012 opinions to be probative because they are based entirely on the Veteran's statement that he has been depressed since service, which is not supported by the credible evidence of record as discussed above.  Further, the examiners provided no rationale for the opinions.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Additionally, the November 2009 examiner's use of "may" makes the opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Accordingly, the Board affords these opinions little persuasive value.

In conclusion, the most persuasive evidence of record does not indicate a connection between the Veteran's service and any current psychiatric disability.  As reflected above, the Board does not find the Veteran's reports that he was doing well in service until the racial discrimination to be credible.  Further, the Veteran is not competent to state that any current psychiatric diagnosis is related to his service as this is a question requiring medical expertise.  To the extent the evidence indicates that he has a personality disorder that is related to the racial discrimination, the Board observes that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  As such, service connection for an acquired psychiatric disability must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for an acquired psychiatric disability, claimed as depression, anxiety, and employment problems, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


